DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 filed 1/29/20 are pending.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-2 and 5 and 26 are directed to a method, 7-8 and 11 are directed to a non-transitory computer readable memory medium, and 13-14 and 17 are directed to a system, all of which are statutory classes of invention.    
Nevertheless, independent claims 1, 8, and 15 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), validating purchases of products in a physical store, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions: receiving confirmation data, updating an inventory database, and validating the 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of validating purchases of products in a physical store with generally recited claim elements such as processors, memory, and inventory database. Accordingly, the processors, memory, and inventory database are additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processors, memory, and inventory database to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Regarding dependent claims 3, 10, and 17, the claims are directed to limitations which serve to limit by comparing. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4 and 11, the claims are directed to limitations which serve to limit by disabling a security system. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5, 12, and 18, the claims are directed to limitations which serve to limit by restricting the user from exiting the physical store. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6, 13, and 19, the claims are directed to limitations which serve to limit by a notification regarding an invalid purchase. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. 
Regarding dependent claims 7, 14, and 20, the claims are directed to limitations which serve to limit by scanning a tag. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 
7. 	Claims 1-20 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Kangas (2009/0322529) in view of Hewett (2015/0199890)
Re Claims 1, 8, 15: Kangas discloses comprising: 
in response to a purchase of a product by a user in a physical store, receiving, with at least one processor, confirmation data for a payment for the product and a product Identification Detail (ID) associated with the product (see [0065-0066] purchase confirmation received, [0020] discloses identifying code of item such as bar code or RFID security tag);
updating, with at least one processor, an inventory database of the physical store with the confirmation data and the product ID for the purchased product (see [0049] block 515 disclose updating inventory list, serial number no longer on list. General retail store inventory database updated to reduce overall store inventory, reflecting item purchased in Block 520).
However, Kangas fails to disclose the following. Meanwhile, Hewett discloses:
validating, with at least one processor, the purchase using the product ID and the updated inventory database when the user is exiting the physical store (see [0106] discloses updating inventory database when customer leaves store with item, step s251 additionally or alternatively includes processing payment for RFID-tagged object).
From the teaching of Hewett, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kangas‘s invention with Hewett’s disclosure of updating the inventory database in order “… for RFID-based retail management… (see Hewett Abstract).”

scanning, with at least one processor, a computer-readable code associated with the product using a payment system for initiating payment for the purchase of the product and retrieving the product ID embedded in the computer-readable code; and
processing, with at least one processor, the payment of the product using the payment system, wherein the payment system generates the confirmation data in response to authorization of the payment (see [0020-0021] disclose scanning, [0041-0050] disclose processing).
Re Claims 3, 10, 17: Kangas discloses wherein validating the purchase comprises:
determining, with at least one processor, the product ID from the product using a tracker system while the user is exiting the physical store;
comparing, with at least one processor, the product ID received from the tracker system with the product ID updated along with the confirmation data in the inventory database; and
in response to the comparison, determining, with at least one processor, the purchase to be one of a valid purchase or an invalid purchase (see [0070] discloses comparing).
Re Claims 4, 11: Kangas discloses wherein determining the purchase to be the valid purchase comprises disabling, with at least one processor, a security system configured to restrict the user from exiting the physical store (see [0056] deactivating security).
Re Claims 5, 12, 18: Kangas discloses wherein determining the purchase to be the invalid purchase comprises enabling, with at least one processor, a security system configured to 
Re Claims 6, 13, 19: Kangas discloses wherein determining the purchase to be the invalid purchase comprises providing, with at least one processor, a notification related to the invalid purchase using at least one of an alarm system in the physical store and user equipment (see [0054] notifying security personnel when theft suspected).
Re Claims 7, 14, 20: Kangas discloses wherein obtaining the product ID using the tracker system comprises: scanning, with a scanner of the tracker system, a tag associated with the product to obtain the product ID embedded in the tag (see [0020] discloses scanning identifying code or bar code or RFID security tag).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Albrecht (Supermarket “Loyalty” Cards and Consumer Privacy Education: An Examination into Consumer Knowledge about Cards’ Data Collection Function, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687 
/DENNIS W RUHL/Primary Examiner, Art Unit 3687